THE                              ENERAL
                     0F     TEXAS:...




                       t
Hon. Cullen B. Vance           Opinion No. V-567
County Attorney
Jackson County                 Ret   The authority   of the
Edna, Texas                          Commissloners~ Court
                                     to apply the proceeds
                                     of a’special   hospital
                                     maintenance tax .to-
                                     ward, the construction
                                     of a county hospital.
Dear Mr. Vance;
           Your request    for our opinion on the hereln-
above captioned matter     reads, in part as follows:
            “On January 26, 1946, an election
     was held throughsrrt~,Jaaksaal,la~ty     on the
     question of whether or not the qualified
     voters of Jack,son County wanted a County
     Hospitala     This election  was held on a
     Petition    signed by 557 persons,     I am at-
     taching hereto a copy of the Petition,
     omitting the signatures,     however, togeth-
     er with the Order of the Commissioners~
     Court, as entered in ,Volume IC Page 529 of
     the Minutes of the Commissioners1 Court
     calling   this election,    The results   of
     the election     as shown on Page 81 of Re-
     turns of Eledtions revealed that 730 af-
     firmative    votes were cast and 132 votes
     were cast against the Hospital+
            USubsequent to the election,    Mauritz
     Brothers of Ganado, Texas, deposited to
     the credit of Jackson County the sum of
     $.75,000000 toward the construction     of a
     hospital9    This was later supplemented~ by
     an additional    gift of $25,OOO,OO. Other
     gift’s from various in$$viduals     and firms
     .a$;r;Fted    the sum of approximately    $6,-
          0 @
            “Following the above referred to el-
     ection     the Commissioners’ Court levied a
     specla 1 hospital  maintenance tax and there
     has now accumulated in this fund the sum of
Hon. Cullen B. Vance - Page 2          (~-567)


        approximately    $34,000.00.  The County is
        attempting to get a Federal Grant toward
        constructing   this project,  but due to ris-
        ing prices,   apparently is going to take
        considerably   more money than is now avail-
        able, unless the County can use the $34,000.-
        00 now accumulated in the Special Hospital
        Maintenance Fund. J shall,     therefore,  ap-
        preciate an opinion from your Department as
        to whether or not this money now accumulated
        in the Maintenance Fund can be used by the
        Commissioners’ Court of this County toward
        the construction    of the proposed hospital.”
             In Attorney   General’s   Opinion No. V-518 it was
held;

               “Inasmuch as your opinion request re-
        flects    the establishment  of such a hospital
        from current funds, the costs for the pur-
        chase would necessarily     come from the Perma-
        nent Improvement Fund, and the costs of the
        operation and maintenance from the General
        Fund.”
          In the case of Carroll’v.  Williams,         202 S.W.
504, the Supreme Court of Texas said;
               “Moreover, in this instance the at-
        tempted transfer     of money was not from a fund
        raised for ‘streets      * * * and other permanent
        Improvements,’ but was from the general fund
        for ‘county purposes,’ which is an entirely
        distinct   and different    fund, and which as we
        have attempted to show cannot be applied,       law-
        fully,   on roads and brldges.

               “Taxes levied ostensibly    for any specific
        purpose or class of purposes designated in
        section 9 of article     8, supra, must be applied
        thereunto,    in good faith;   and in no event and
        under no circumstances     may there be expended,
        legally,   for one such purpose or class of pur-
        poses, tax money in excess of the amount raised
        by taxation declaredly      for that particular   pur-
        pose or class of purposes6       But this rule would
        not prevent the proper expenditure,       for such
        purpose or purposes, of any unexpended balance
Hon. Cullen B. Vance - Page 3        (V-567)


     in the corresponding fund brought         over from
     any previous year or years.”
           Applying the principles     annourked.in this case
to the situation   about which you inquire,       tax money rais-
ed for hospital   maintenance purposes comes from the gen-
eral fund levy, whereas tax money for the establishment
and construction   of a county hospital     comes from the
permanent improvement levy.     Therefore,     the Commission-
ers’ Court is without authority to appropriate          hospital
maintenance funds for hospital      construction     purposes,
for such appropriation   would constitute      an unlawful
transfer  and diversion   of constitutional      funds.   Article
VIII, Sec. 9, Const, of Texas; Carroll v. Williams,            supra.
          This opinion is not to be construed as passing
upon the validity  of the maintenance tax levied by the
Commissioners* Court, nor upon the sufficiency   of the e-
lection which was held for the purpose of establishing   a
county hospital.


            The Commissioners’ Court is not author-
        ized to use money in a Hospital Maintenance
        Fund (General Fund) for the puf;rp;sev;;Icon-
        structlng  a county hospital,
        Sec. 9 of the Texas Constitution;  ‘Carro i 1 v.
        Williams,  202 s. w. 504.
                                           Yours very truly,
                                      ATTORNEY
                                             GENERAL
                                                   OF TEXAS



                                      BY

WTW:wb                                     Assistant


                                      APPROVED:        .



                                           ORNEYGENERAL